Martin, J.,

delivered the opinion of the court.
The defendants have based their expectation of the reversal of the judgment on two propositions:
1. That they are not sueable at all.
2. That they cannot be sued by attachment.
I. They claim an exemption from suit on the ground that the whole of the stock of the bank is the property of the State of Alabama; that no individual is interested therein, and, *417consequently, the suit against them, is a suit against one of the states of the Union, which is not sueable in the courts of ci sister state.
A corporation, the^t^ok'iíen-InotLr^tatei ;md created by suedintheomirts of this state.
.An attachment property^of^a corporated”’ by the laws of ano-therstate-
The plaintiffs have victoriously relied on a case similar to this, in which the Supreme Court of the United States 11 , . . _ . sanctioned the converse ot this proposition. Briscoe vs. Commonwealth Bank of Kentucky, 11 Peters, 257. See, also, case of Craig vs. The State of Missouri, 4 Peters, 410.
II. On the second proposition the defendants relied on a decision of the Supreme Court of the state of New-York, in 16 Johnson’s Reports, page 5, M‘Queen vs. Middletown Manufacturing Company, which fully supports them.
This case was decided nearly a quarter of a century ago. The great increase of banking institutions, insurance companies, and other corporations, and the numerous relations between themselves and individuals, has wrought a great change in the jurisprudence of these states with regard to their right of standing in judgment, and that of their creditors to prosecute them.
The Supreme Court of the state of Pennsylvania held, that a foreign attachment lies against a corporation incorporated by the laws of another state. Bushell vs. The Commonwealth Insurance Company, 15 Sargeant and Rawle, 172. See, also, Code of Practice, 241. Such a body cannot be brought before the courts of the state, by á citation, served personally, or left at their domicil; they must, consequently, be sued by the process of attachment, or the service of citation made on a curator appointed to them, which are the only two modes known to our laws, by which persons who reside out of the state can be made amenable to our courts. Louisiana Code, 57.; Code of Practice, 116; George vs. Fitzgerald, 12 Louisiana Reports, 604.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be affirmed, with costs.